Title: To Thomas Jefferson from Theodorus Bailey, 30 October 1821
From: Bailey, Theodorus
To: Jefferson, Thomas


My dear Sir,
New york
30th Octobr 1821.
As you have in the course of your political life contributed largely to the internal improvement of the United States; I have thought it would be interesting to you to possess the Documents showing the great and persevering efforts, in progress in this state, in relation to this subject; and which promise a speedy and happy result—Under this impression I now do myself the pleasure to transmit to you herewith, a “Compilation of Public Documents relating to the Newyork Canals, to connect the Lakes with the Atlantic Ocean, with an Introduction” and accompanied with Maps: which I beg you will have the goodness to accept—The Introduction is said to be the work of Charles G. Haines EsqrWith great respect & affectionate regard, I am your friend & servtTheodorus Bailey.